Taft, J.
This case was before this court at a former term, when it was determined that the statute of Kentucky, where the notes were made, restricted their negotiability, so that they were liable to the same defenses as they would have been subject to in the hands of the payee, B. Homans, Jr. ■After that decision the case was remanded to Special Term, and was heard upon the evidence. The contest turned upon the question whether R. Hemingray had any actual claim to set off against Homans. A statement of the evidence was made and certified, and the case reserved for the three judges. The court do not propose again to go into the question of the negotiability of the notes. It is an important question, and has been differently decided by different courts, and, though a proper question to be considered by the court of last resort, it would not be profitable for us now to reconsider it. These notes, then, we hold to be Kentucky contracts, and still subject to all the equities which the defendant had against the payee or any assignee before notice of the assignment. Upon examination of the evidence, we think it is proved that- the checks of Hemingray & Co. to R. Hemingray for $9,425.89, as well as that of Captain Evans for $1,800, were given to R. Hemingray, and brought to the notice of Homans before Hemingray knew of the transfer of the notes to the plaintiff, and before the general assignment to Cook for the benefit of creditors, but not before he knew of the insolvency of Homans & Co. The transfer of the notes to the bank had been made before the first four thousand-dollar note was due, and not only was no notice of. the transfer given to Hemingray, the maker, but even the bank notice of the note becoming due, which would naturally have disclosed the holder of the note, was so given as to avoid the' communication of that information. It was objected that the check of R. Hemingray & Co. did not cover the entire deposit, and that it, therefore, did not transfer the fund without the consent of B. Homans & Co.
This court, in the case of McGregor v. Loomis, 1 Dis. *438247, has laid down the rule that the whole, or any part of a fund on deposit with a banker may be assigned and transferred by the cheek of the depositor, so as to constitute a set-off in favor of the holder of the cheek -against his note in the hands of the banker. We see no reason to question this rule, hut believe it to be in strict conformity with the contract of the banker, who receives moneys on deposit, to be drawn out by his customers as they want them. This contract, if not expressed, is implied from the manner in which such funds are uniformly dealt with by both the bankers and depositors. In short, this principle is an essential element in the system of banking upon deposit accounts.
If, then, the checks were not invalidated by the fact of insolvency, nor by the bankruptcy, the deposit accounts transferred by the checks would be available as a set-off against the notes of R. Hemingray.
'Before considering the bearing of the insolvency and the bankrupt act upon the transfer by check of the deposit account, we will consider the case as it stands on the natural equities.
It is a general principle, both at law and in equity, that a partnership account can not be set off against a separate liability, notwithstanding the natural equity in favor of the 'set-off, to the extent of the interest of the partner- in the partnership account. The separate liability and the joint claim are not regarded as mutual, and the policy of the' law is to avoid confusion, by requiring such claims to be enforced by-distinct and separate legal or equitable proceedings. But, when afirm holds a liquidated claim against a creditor of one member of the firm, and the natural equity in favor of such member, to have his share of the partnership claim set off against his individual creditor, is about to be lost by the insolvency of his creditor, such insolvency has been held to be a reason for the interference by a court of equity, to ascertain the extent of the partner’s *439interest in the partnership claim, and allow it to be set off against the claim of his insolvent creditor.
R. Hemingray was the principal member of the firm of R. Hemingray & Co., owning five-eighths of the stock, while Evans owned three-sixteenths, and Eoley three-sixteenths only, and were also indebted to R. Hemingray $3,800, on account of the purchase of their interest. Now, here was a clear natural equity in favor of the set-off, at least to the extent of R. Hemingray’s five-eighths interest, in the deposit account, which might exceed the amount of the first four-thousand dollar note.
But there are other circumstances which are disclosed by the evidence, and which are to be considered.
R. Hemingray kept no other individual bank account than that which was kept in the name of R. Hemingray & Co., and, by agreement of the other members of the firm, he used the firm bank account for his individual banking transactions.
One .note of R. Hemingray, for $5,000, had matured, and Mr. Evans, the cashier of the firm, had paid it with the firm check. Evans, on behalf of the firm, applied to Homans to have a few days’ extension of the note on which this suit was brought, and offered to pay the interest and give a new note, but Homans said it might lie as it was, and be regarded as a loan on call.
Homans told both Evans and Hemingray, after it was ' known that he had.failed, and when he informed defendant (Hemingray) that the notes were in the hands of the plaintiff, that the deposit account was sáfe, and could be set off against the note, as they were not negotiable. He further testifies that he did not “ have a clear distinction between R. Hemingray and R. Hemingray & Co.” It is obvious that Homans made no.actual distinction between R. Hemingray and the firm, and regarded the deposits by the firm as belonging to R. Hemingray, for the purpose of meeting these notes. He testified that if the firm had attempted to withdraw the entire deposit after one of the *440notes had fallen due, without paying it, he should have objected, and prevented it if he could. He, at the same time, testified that he supposed they would have had the right to withdraw the entire deposit.
Meantime these notes had been transferred to the plaintiff, without notice to the defendant. Homans knew that this fund was designed to pay the notes; Homans knew that the notes were not negotiable, and yet he had attempted to negotiate them. He knew that if he informed the defendant or Hemingray & Co. that-he had transferred them, this fund would be withdrawn. He withheld this information, which was very important to the defendant, and which, we think, under the circumstances, good faith required that he should communicate.
The question is, whether, under these circumstances, Homans ought to be permitted to defeat the application of this fund to the payment of these notes by way of' set-off.
We think that, clearly, he ought not to be permitted to defeat the set-off against the note which was due. We come to this conclusion independently of the checks.
In Waterman’s work on Set-offj section 884, and in the note, are stated the circumstances which will induce the court to permit joint and separate demands tobe set off against each other; and the leading cases are there cited.
The right was admitted in Downam v. Matthews, Prec. Chan. 580, “upon the course of dealing;” in Jeffs v. Wood, 2 P. Wms. 128, upon the fact of the legatee having omitted to credit the executor with the goods supplied. The master of the roll's said, “ It is against conscience that A. should be demanding a debt against B., to whom he is indebted in a larger sum, and would avoid paying it.” “ However, it seems the evidence of an agreement for a stoppage will do; and in these cases equity will take hold of a very slight thing to do both parties right.”
But this consideration does not seem to apply to the two ■ notes which were not due. It is hardly to be presumed that this fund was designed to meet payments which wot$d *441not be due for one and two years afterward. And in determining whether the set-off shall be allowed against the last two notes, it will be necessary to consider the effect of the checks.
We come now to consider the effect of the checks which were given to R. Hemingray on the afternoon of August 26, 1869. Homans & Co. had stopped payment between twelve and one o’clock. Very soon the report came to Hemingray & Co. They immediately consulted, and made their cheek for $9,425.89, which they supposed to be the entire amount of their deposit, to R. Hemingray. They afterward discovered that there was still a balance of $266.80, by reason of a collection of which they had not been advised, and they gave an additional check for that amount. Evans also gave his individual check to Hemingray for $1,800, which stood to the individual credit of Evans with Homans & Co. R. Hemingray went with the two checks first made, viz: that of R. Hemingray & Co., for $9,425.89, and that of Evans, for $1,800, to the bank of Homans & Co., and it was shut. Afterward, between four and five o’clock, the same afternoon, he found Homans in Covington, and advised him of the checks, and was then informed that the notes had been transferred to the plaintiff. Between seven and eight o’clock the same afternoon, Homans, who was the only member of the firm of Homans & Co., made a general assignment to Theodore Cook for the benefit of his creditors. A few weeks afterward he was forced into involuntary bankruptcy. •
We do not regard the transfer by check of these deposit accounts as preferences by Homans, to defraud-, creditors, within the 35th section of the bankrupt act, which forbids transfers by the bankrupt after the act of bankruptcy; nor does it fall within the enumeration of acts which are designated in the 39 th section of that act, as acts of bankruptcy.
The contest is between the plaintiff and R. Hemingray. Although Hemingray has seen fit to make the assignees in *442bankruptcy parties, they have set up no claim. If tbe answer and tbe evidence bad showed that tbe assignees were entitled to tbe notes,- by reason of an act of bankruptcy, before tbe notes were transferred to tbe plaintiff, making tbe transfer void, then there would arise a question between tbe assignees, who might claim tbe notes,
. and tbe defendant Hemingray. But tbe evidence fails to impeach tbe title of tbe Second National Bank to tbe notes. Tbe bank bolds tbe notes bona fide as against tbe assignees in bankruptcy, and subject only to such equities as Hemingray bad at tbe time be was notified of tbe transfer ; tbe assignees can have no interest in tbe controversy. Tbe contest is between tbe bank and Hemingray only.
Tbe only way in which tbe plaintiff' .could avail itself of the bankrupt act to defeat the defendant’s right of set-off, would be to admit and prove that it held the notes in fraud of tbe bankrupt law, and that they, therefore, belonged to tbe assignees in bankruptcy. Then, as Hemingray knew of tbe insolvency of Homans when be took the checks, be might not be allowed to set them off against tbe notes in bankruptcy. But we think that the bank has shown a good title to the notes, notwithstanding tbe attempt by the, defendant, in bis answer, to impeach it. As the title to tbe notes is in the bank, and not in the assignees in bankruptcy, the contest of the defendant is with it, and not with tbe assignees. If, on the other band, the answer of the defendant bad proved true, and tbe notes bad fallen into tbe bands of the assignees* in bankruptcy, tbe defendant might have a more difficult task to bring himself within tbe meaning of section 20 of tbe bankrupt act, which provides for mutual debts and set-off under that act. Smith v. Hill, 8 Gray, 572. As we have said, Hemingray bad reason to believe that Homans was insolvent when be took those checks, and if be were to set them up a-gainst tbe other creditors, so as to get bis pay in full, it would be an unjust advantage over tbe’general creditors by a purchase of a claim made after an act of bankruptcy. But here *443the general creditors are not injured or defrauded of any rights. So far as this deposit account is settled by way of set-off against these notes, held* by the plaintiff, the assignees in bankruptcy are relieved from any obligation to pay dividends upon it.
Objection has been taken to the transfer of these deposit accounts, especially to that of Richard Evans, that they were, not absolute, and did not make Hemingray actual owner of the fund. The transaction was rather sudden, and without much negotiation as to the consideration to be paid, or the pride. But we are satisfied that it was the purpose of both Hemingray & Co., and of Richard Evans, to transfer to Hemingray all the title they had. As to the price of the cheeks, they might have relied upon their legal 1 right to compensation, or they might have relied upon the justice of Hemingray. They were not unwilling to transfer it to him without reserve, and we think they did so, and that this title was complete.
Our conclusion is, that the checks of R. Hemingray & Co., except the check for $266, which was not given till after notice of the transfer of the notes to the plaintiff, and the' check of Richard Evans, were valid and available in the hands of R. Hemingray as a set-off against these notes in the hands of the Second National Bank of Cincinnati.
The insolvency of Homans is a sufficient .reason for allowing a set-off against the notes not yet due.
There is another item of money collected by Homans & Co., upon a note of Allen belonging to R. Hemingray individually, and not included in the balance of R. Hemingray & Co.’s deposit account as above- stated. This item is a proper subject of set-off by R. Hemingray, although it also was deposited for collection in the name of R. Hemingray & Co.
A judgment may be entered in accordance with this opinion.